Case:20-00325-swd Doc #:490 Filed: 11/15/19 Page 1of1

UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF INDIANA
SOUTH BEND DIVISION

IN RE:

INTERLOGIC OUTSOURCING, INC.
lOl PAYROLL SERVICES, INC.

IO| WEST, INC.

LAKEVIEW HOLDINGS, INC.
LAKEVIEW TECHNOLOGY, INC.
MODEARN, INC. AND

TIMEPLUS SYSTEMS LLC,

CASE NO. 19-31445-HCD
CHAPTER 11

Debtors

WN es

APPEARANCE
TO THE CLERK:

Please enter an Appearance for Robert F. Wardrop II and the firm of Wardrop &
Wardrop, P.C., as counsel for Interested Party, Najeeb Ahmed Khan, in the above-
entitled case and place undersigned on the Clerk’s official distributio

Robert F. Wardrop II (P31639)7
Attorney for Interested Party

300 Ottawa Avenue, NW, Suite 150
Grand Rapids, MI 49503

T: (616) 459-1225

F: (616) 459-7273

E: robb@wardroplaw.com

   
 

ctfully submifted,

CERTIFICATE OF SERVICE

 
  

| certify that on November 15, 2019, a copy of the foregoing pleading was filed
electronically. Notice of this filing will be sent to the appearing parti¢g through the
Court's Electronic Case Filing System. Parties may access) this filifg through the

Court’s system. RLF

Robert F. Wardrop II (_}

534301111419.Appearance
